Citation Nr: 1705415	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an extension of a total temporary rating for left tonsillar squamous cell carcinoma, currently assigned from January 23, 2006 to September 29, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted a temporary evaluation of 100 percent for left tonsillar squamous cell carcinoma from January 23, 2006 to September 29, 2006, assigning a 0 percent rating thereafter.  


FINDING OF FACT

In a November 2016 written statement, along with the Veteran's name and claims file number, the Veteran's representative noted on his behalf that he wished to withdraw the claim for a longer temporary total evaluation for left tonsillar squamous cell carcinoma. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of a longer temporary total evaluation for left tonsillar squamous cell carcinoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In a November 2016 written statement, along with the Veteran's name and claims file number, the Veteran's representative noted on his behalf that he wished to withdraw the claim for a longer temporary total evaluation for left tonsillar squamous cell carcinoma.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to this issue.  

Because the Veteran has withdrawn his appeal as to the issue of a longer temporary total evaluation for left tonsillar squamous cell carcinoma, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


